The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2014

                                      No. 04-14-00678-CR

                                     Ronjee MIDDLETON,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0666
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
        Appellant has filed a motion to unseal Defendant’s Exhibit 1, the juror information
sheets. Appellant contends he intends to argue on appeal that Batson v. Kentucky extends to jury
shuffles, and he needs the information in the sealed exhibit “in order for him to make a full
argument of the issue.”

        Article 35.29 of the Texas Code of Criminal Procedure provides that information
collected by the trial court or the State during the jury selection process about a person who
serves as a juror may not be disclosed by the trial court, the State, the defense, or any court
personnel. TEX. CODE CRIM. PROC. ANN. art. 35.29(a). However, the article provides that upon
application by a party in the court, the information may be disclosed upon a showing of good
cause. Id. art. 35.29(b). The court to which an application must be made is the trial court.
Falcon v. State, 879 S.W.2d 249, 250 (Tex. App.—Houston [1st Dist.] 1994, no pet.). If the trial
court refuses the request, the applicant may challenge the ruling by mandamus. Id.

         Accordingly, we ORDER the appeal abated and all appellate deadlines stayed. We
ORDER the matter remanded to the trial court for a hearing pursuant to Article 35.29 of the
Code of Criminal Procedure. We further ORDER that after the hearing, the trial court shall
make findings of fact and conclusions of law on the issues relevant to the unsealing of the
document in question, specifically as to the existence or absence of good cause. The hearing
shall be held within thirty days of the date of this order, and the trial court’s findings and
conclusions shall be completed within fifteen days of the date of the hearing. We ORDER the
trial court clerk to prepare a supplemental clerk’s record containing the trial court’s findings of
fact and conclusions of law and file it in this court on or before January 30, 2015. We also
ORDER the court reporter to report the hearing and to file a reporter’s record from the hearing
in this court on or before January 30, 2015.
        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, the court reporter, and all counsel.



                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court